FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJuly 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of Directors or Persons Discharging Managerial Responsibility in the Ordinary Shares of GlaxoSmithKline plc in respect of the under-mentioned persons arising from the purchase of Ordinary Shares at a price of 1561.76 pence per Ordinary Share on 10 July 2014 as a result of the reinvestment of dividends paid on Ordinary Shares held in the GlaxoSmithKline ShareReward Plan (the Plan). Sir Andrew Witty Acquisition of 31 Ordinary Shares Mr S Dingemans Acquisition of 9 Ordinary Shares Mr S M Bicknell Acquisition of 45 Ordinary Shares Mr R G Connor Acquisition of 39 Ordinary Shares Mr S A Hussain Acquisition of 8 Ordinary Shares Mr D S Redfern Acquisition of 45 Ordinary Shares Ms C Thomas Acquisition of 45 Ordinary Shares Mr P C Thomson Acquisition of 22 Ordinary Shares Dr P J T Vallance Acquisition of 24 Ordinary Shares Ms E Walmsley Acquisition of 5 Ordinary Shares Mrs V A Whyte Acquisition of 31 Ordinary Shares The Company and the above-mentioned persons were advised of this information on 11 July 2014. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 11 July 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:July 11,2014 By:VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
